DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are allowed.
Priority
The objection to the claim for priority for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) in the Office action mailed 08 July 2021 is withdrawn in part in view of the Examiner’s amendment that is part of this Office action. Benefit is given for the claimed subject matter to Provisional Application No. 62/146,188, filed 10 April 2015. 
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/066,514, 61/994,791, 61/987,407, and 61/982,245, fail to provide adequate support or enablement in the manner 
Specification
The objection to the specification for failing to provide proper antecedent basis for the claimed subject matter in the Office action mailed 08 July 2021 is withdrawn in view of the Examiner’s amendment that is part of this Office action.
Claim Rejections - 35 USC § 101
The rejection of claims 1-20 under 35 U.S.C. 101 in the Office action mailed 08 July 2021 is withdrawn in view of the amendment received 08 September 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tianran Yan on 21 September 2021.

The application has been amended as follows: 


In claim 1 at lines 17-19 the phrase “using phased allelic information for the set of polymorphic loci in the cellular DNA determined using the allele frequencies of the cellular DNA” has been deleted.
In claim 14 at lines 20-22 the phrase “using phased allelic information for the set of polymorphic loci in the cellular DNA determined using the allele frequencies of the cellular DNA” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites an unconventional additional element of performing multiplex amplification of at least 100 polymorphic loci. Independent claim 14 recites an unconventional additional element of performing multiplex amplification of at least 1,000 polymorphic loci. All claims therefore recite significantly more than an abstract idea and are patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631